Per Curiam

The replication is clearly bad, for it does not state wherein there was purjury or fraud in obtaining the discharge. The plaintiff ought to lay his finger on the particular fact, or fraud, on which he means to rely, otherwise, the defendant can never know what he is to repel.
Judgment for the defendant.*

 The plaintiff’s counsel, before the rule for judgment was entered informed the court, that he had learned since the argument, that the Bad died a few days since. The court said, that the defendant take his rule, or not, at his discretion. The defendant, accord-¡ugh’, took judgment.